     Case 2:19-cv-11793-BWA-DPC Document 303 Filed 07/27/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF LOUISIANA

KATHERINE MUSLOW AND              §
MEREDITH CUNNINGHAM               §                     Civil Action No. 19-11793
                                  §
                     Plaintiffs,  §                     SECTION “M”
v.                                §                     JUDGE BARRY W. ASHE
                                  §
BOARD OF SUPERVISORS OF LOUISIANA §                     MAG. DIV (2)
STATE UNIVERSITY AND AGRICULTURAL§                      MAGISTRATE JUDGE
AND MECHANICAL COLLEGE, THOMAS §                        DONNA PHILLIPS CURRAULT
SKINNER, LARRY HOLLIER, AND JON   §
HARMAN, and                       §
CARLTON “TREY” JONES, III         §
                                  §
                      Defendants.

                       MOTION TO ENROLL AS TRIAL COUNSEL

       NOW INTO COURT, through undersigned counsel, come Plaintiffs, Katherine Muslow

and Meredith Cunningham, who respectfully request that Franz L. Zibilich (#14914), be allowed

to enroll as trial counsel of record in the above-captioned matter.

       WHEREFORE, Plaintiffs pray this Honorable Court grant the Motion to Enroll Franz L.

Zibilich (#14914) as trial counsel of record for Plaintiffs, Katherine Muslow and Meredith

Cunningham.

                                              Respectfully submitted:

                                              KOEPPEL, LLC

                                              /S/ Peter S. Koeppel
                                              Peter S. Koeppel (#1465)
                                              Natasha Z. Wilson (#22672)
                                              2030 Saint Charles Avenue
                                              New Orleans, Louisiana 70130
                                              Telephone: (504) 598-1000
                                              Facsimile: (504) 524-1024
                                              psk@koeppelllc.com
                                              nwilson@koeppelllc.com



                                                 1
     Case 2:19-cv-11793-BWA-DPC Document 303 Filed 07/27/21 Page 2 of 2




                                            Attorneys for Plaintiffs, Katherine Muslow and
                                            Meredith Cunningham


                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a copy of the foregoing has been filed

using the Court’s CM/ECF system, which will send a service copy to all counsel of record.

       This 27th day of July, 2021.

                                      /S/ Peter S. Koeppel




                                               2
